Director RSU Award Agreement (May 2018)
Draft 2/15/2018




RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant
Date set forth on the signature page hereof, is entered into by and between
Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on the director section of the signature page
hereof (the “Director”).
1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Director, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) set forth on the signature
page hereof. This Agreement is subordinate to, and the terms and conditions of
the Restricted Stock Units granted hereunder are subject to, the terms and
conditions of the Hertz Global Holdings, Inc. 2016 Omnibus Incentive Plan, as
amended from time to time (the “Plan”), which are incorporated by reference
herein. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, except as expressly provided herein, the terms of the
Plan shall govern. This Agreement shall also be subject to the terms of any
applicable deferral election made by the Director with respect to the Restricted
Stock Units. Any capitalized terms used herein without definition shall have the
meanings set forth in the Plan.
2.     Vesting of Restricted Stock Units.
(a)     Vesting. Except as otherwise provided in this Section 2, the Restriction
Period applicable to the Restricted Stock Units shall lapse, if at all, on the
first business day immediately preceding the date of the Company’s annual
shareholder meeting in 2019 (the “Vesting Date”), subject to the below
provisions.
(b)     Termination of Services.
(i)     Generally. If the Director ceases to serve on the Board of the Company
for any reason (except due to termination for Cause by the Company) prior to the
Vesting Date, the Restriction Period shall lapse immediately upon such cessation
with respect to all Restricted Stock Units. Such Restricted Stock Units shall be
settled as provided in Section 3.
(ii)     For Cause Cessation. If the Director ceases to serve on the Board of
the Company due to termination for Cause by the Company prior to the Vesting
Date, all outstanding Restricted Stock Units shall immediately be forfeited and
canceled effective as of the date of the Director’s cessation.
(c)     Change in Control.


1



--------------------------------------------------------------------------------




(i)     In General. Subject to Section 2(c)(ii), in the event of a Change in
Control, the Restriction Period applicable to all outstanding Restricted Stock
Units shall lapse immediately prior to such Change in Control and all such
Restricted Stock Units shall be settled as set forth in Section 3.
(ii)     Alternative Awards. Notwithstanding Section 2(c)(i), no cancellation,
termination, lapse of Restriction Period or settlement or other payment shall
occur with respect to the Restricted Stock Units if the Committee (as
constituted immediately prior to the Change in Control) reasonably determines
prior to the Change in Control that the Restricted Stock Units shall be honored
or assumed or new rights substituted therefor by an Alternative Award, in
accordance with the terms of Section 9.2 of the Plan; provided, however,
notwithstanding anything in the Plan to the contrary, any such Alternative Award
shall vest in full if the Director’s services on the Board of the Company ceases
for any reason (except due to termination for Cause by the Company) within two
years following the Change in Control.
(iii)     Definitions. For purposes of this Agreement, and notwithstanding
anything in the Plan to the contrary, “Change in Control” means the first
occurrence of any of the following events after the Grant Date:
(A)
the acquisition by any person, entity or “group” (as defined in Section 13(d) of
the Exchange Act), other than the Company, the Subsidiaries, any employee
benefit plan of the Company or the Subsidiaries, or any Permitted Holder, of 50%
or more of the combined voting power of the Company’s then outstanding voting
securities;

(B)
within any 24-month period, the Incumbent Directors shall cease to constitute at
least a majority of the Board or the board of directors of any successor to the
Company; provided that any director elected to the Board, or nominated for
election, by a majority of the Incumbent Directors then still in office shall be
deemed to be an Incumbent Director for purposes of this clause (B);

(C)
the merger or consolidation of the Company as a result of which persons who were
owners of the voting securities of the Company immediately prior to such merger
or consolidation, or any Permitted Holder, do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting



2



--------------------------------------------------------------------------------




power entitled to vote generally in the election of directors of the merged or
consolidated company;
(D)
the approval by the Company’s shareholders of the liquidation or dissolution of
the Company other than a liquidation of the Company into any Subsidiary or a
liquidation a result of which persons who were stockholders of the Company
immediately prior to such liquidation, or any Permitted Holder, own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the entity that holds substantially
all of the assets of the Company following such event; or

(E)
the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, affiliates of the
Company or any Permitted Holder.

Notwithstanding the foregoing, a “Change in Control” for purposes of this
Agreement shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code.
For purposes of the foregoing:


(A)
“Permitted Holder” means the Related Parties and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members.

(B)    “Principal” means Carl Icahn.
(C)    “Related Party” or “Related Parties” means (1) the Principal and his
siblings, his and their respective spouses and descendants (including
stepchildren and adopted children) and the spouses of such descendants
(including stepchildren and adopted children) (collectively, the “Family
Group”); (2) any trust, estate, partnership, corporation, company, limited
liability company or unincorporated association or organization (each an
“Entity” and collectively “Entities”) controlled by (to be interpreted
consistent with the definition of “Affiliate”) one or more members of the Family
Group; (3) any Entity over which one or more members of


3



--------------------------------------------------------------------------------




the Family Group, directly or indirectly, have rights that legally enable them
to make or veto significant management decisions with respect to such Entity,
whether pursuant to the constituent documents of such Entity, by contract,
through representation on a board of directors or other governing body of such
Entity or in any other manner (such rights hereinafter referred to as “Veto
Power”); (4) the estate of any member of the Family Group; (5) any trust created
(in whole or in part) by any one or more members of the Family Group; (6) any
individual or Entity who receives an interest in any estate or trust listed in
clauses (4) or (5), to the extent of such interest; (7) any trust or estate,
substantially all the beneficiaries of which (other than charitable
organizations or foundations) consist of one or more members of the Family
Group; (8) any organization described in Section 501(c) of the Code, over which
any one or more members of the Family Group and the trusts and estates listed in
clauses (4), (5) and (7) have direct or indirect Veto Power, or to which they
are substantial contributors (as such term is defined in Section 507 of the
Code); (9) any organization described in Section 501(c) of the Code of which a
member of the Family Group is an officer, director or trustee; or (10) any
Entity, directly or indirectly (i) owned or controlled by (to be interpreted
consistent with the definition of “Affiliate”) or (ii) a majority of the
economic interests in which are owned by, or are for or accrue to the benefit
of, in either case, any Person or Persons identified in clauses (1) through (9)
above
(d)     Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, and subject to Section 7(g) of this Agreement and
Section 11.9 of the Plan, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Restricted Stock Units under this Agreement, at
such times and upon such terms and conditions as the Committee shall determine.
3.     Settlement of Restricted Stock Units. Subject to other applicable
provisions of this Agreement (and any applicable deferral election made by the
Director with respect to the Restricted Stock Units), not later than 30 days
after the lapse of the Restriction Period (or, as applicable, not later than 30
days after the applicable settlement payment date set forth in a deferral
election) with respect to any Restricted Stock Units, the Company shall issue to
the Director one share of Common Stock underlying each Restricted Stock Unit as
to which the Restriction Period has lapsed, or, if the Committee so determines
in its sole discretion, an amount in cash equal to the Fair Market Value of such
shares of Common Stock or any combination of shares of Common Stock and cash


4



--------------------------------------------------------------------------------




having an aggregate Fair Market Value equal to such shares of Common Stock.
Notwithstanding the preceding sentence, if the Restriction Period applicable to
any Restricted Stock Units which constitutes “deferred compensation” subject to
Section 409A of the Code lapses as a result of a Change in Control that does not
qualify as a “change in the ownership or effective control” of the Company or
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Section 409A of the Code, then the Company shall not settle such
Restricted Stock Units until the 30th day following the earlier of (i) the
Director’s cessation of Board service and (ii) the originally scheduled
settlement payment date of such Restricted Stock Units. For the avoidance of
doubt, the preceding two sentences are subject to Section 7(g) of this Agreement
and Section 11.9 of the Plan. Upon issuance, such shares of Common Stock may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable law, this Agreement and any other agreement to
which such shares are subject. The Director’s settlement rights pursuant to this
Agreement shall be no greater than the right of any unsecured general creditor
of the Company.
4.     Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Restriction Period, the Director engages in Wrongful
Conduct (as defined herein), then any Restricted Stock Units for which the
Restriction Period has not then lapsed (or for which settlement has not yet
occurred) shall automatically terminate and be canceled effective as of the date
on which the Director first engaged in such Wrongful Conduct. If the Director
engages in Wrongful Conduct, the Director shall pay to the Company in cash any
Restriction-Based Financial Gain the Director realized from the lapse of the
Restriction Period applicable to all or a portion of the Restricted Stock Units
with respect to which the Restriction Period lapsed within the Wrongful Conduct
Period (as defined herein). By entering into this Agreement, the Director hereby
consents to and authorizes the Company and the Subsidiaries to deduct from any
amounts payable by such entities to the Director any amounts the Director owes
to the Company under this Section 4 to the extent permitted by law. This right
of set-off is in addition to any other remedies the Company may have against the
Director for the Director's Wrongful Conduct. The Director's obligations under
this Section 4 shall be cumulative (but not duplicative) of any similar
obligations the Director has under the Plan, this Agreement, any Company policy,
standard or code, or any other agreement with the Company or any Subsidiary.
For purposes of this Agreement, and notwithstanding anything in the Plan to the
contrary, “Wrongful Conduct” means the breach or violation by the Director of
the Company’s Standards of Business Conduct, Corporate Governance Guidelines or
Directors’ Code of Business Conduct and Ethics (each as amended from time to
time, and including any successor or replacement policy or standard).




5



--------------------------------------------------------------------------------




For purposes of this Agreement, and notwithstanding anything in the Plan to the
contrary, “Wrongful Conduct Period” means the twelve-month period ending on the
date of the Participant's Wrongful Conduct (or such other period as determined
by the Committee).


5.     Issuance of Shares.
(a)     Notwithstanding any other provision of this Agreement, the Director may
not sell or transfer the shares of Common Stock acquired upon settlement of the
Restricted Stock Units except in compliance with all applicable laws and
regulations.
(b)     The shares of Common Stock issued in settlement of the Restricted Stock
Units shall be registered in the Director’s name, or, if applicable, in the
names of the Director’s heirs or estate (or in the name of such other persons or
entities provided by the Director and approved by the Committee or Board). In
the Company’s discretion, such shares may be issued either in certificated form
or in uncertificated, book entry form. The certificate or book entry account
shall bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require. If delivered in certificated form, the Company may
deliver a share certificate to the Director or to the Director’s designated
broker on the Director’s behalf. If the Director is deceased (or if Disabled and
if necessary) at the time that a delivery of share certificates is to be made,
the certificates shall be delivered to the Director’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).
(c)     To the extent permitted by Section 409A of the Code, the grant of the
Restricted Stock Units and issuance of shares of Common Stock upon settlement of
the Restricted Stock Units will be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Restricted Stock
Units shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. To the extent permitted by Section 409A of the Code, as a condition to
the settlement of the Restricted Stock Units, the Company may require the
Director to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


6



--------------------------------------------------------------------------------




(d)     The Company shall not be required to issue fractional shares of Common
Stock upon settlement of the Restricted Stock Units.
(e)     To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Director’s behalf upon the Director’s
Disability (if necessary), or upon the Director’s estate’s behalf after the
death of the Director, is appropriately authorized.
6.     Director’s Rights with Respect to the Restricted Stock Units.
(a)     Restrictions on Transferability. The Restricted Stock Units granted
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Director upon the
Director’s death (or to such other persons or entities as provided under Section
11.1 of the Plan and approved by the Committee or Board); provided that any such
permitted transferee shall acknowledge and agree in writing, in a form
reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if such permitted transferee were the Director. Any
attempt by the Director, directly or indirectly, to offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any Restricted Stock Units or any
interest therein or any rights relating thereto without complying with the
provisions of the Plan and this Agreement, including this Section 6(a), shall be
void and of no effect. The Company shall not be required to recognize on its
books any action taken in contravention of these restrictions.
(b)     No Rights as Stockholder. The Director shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Director in respect thereof.
7.     Miscellaneous.
(a)     Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or


7



--------------------------------------------------------------------------------




assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.
(b)     Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.
(c)     No Right to Continued Service on the Board. Nothing in the Plan or this
Agreement shall confer upon the Director any right to continue serving on the
Board of the Company. This Agreement is not to be construed as a contract of
service relationship between the Company and Director. Nothing in the Plan or
this Agreement shall confer on the Director the right to receive any future
Awards under the Plan. For purposes of determining the status of Director’s
position on the Board of the “Company” under this Agreement, such term shall
include the Company and, to the extent applicable, its Subsidiaries.
(d)     Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Director, as the case may be,
at the following addresses or to such other address as the Company or the
Director, as the case may be, shall specify by notice to the other:
If to the Company, to it at:


Hertz Global Holdings, Inc.
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Fax: (239) 301-6906


If to the Director, to the Director at his or her most recent address as shown
on the books and records of the Company.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(e)     Amendment. This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a material adverse effect on the Restricted
Stock Units as


8



--------------------------------------------------------------------------------




determined in the discretion of the Committee, except as provided in the Plan,
or with the consent of the Director. This Agreement may not be amended, modified
or supplemented orally.
(f)     Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(g)     Taxation. The Company or one of its Subsidiaries may require the
Director to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding or other
similar charges or fees that may arise in connection with the grant, vesting or
settlement of the Restricted Stock Units. It is intended that the provisions of
this Agreement comply with Section 409A of the Code to the extent applicable,
and all provisions of this Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code and any similar state or local law.
(h)     Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(i)     Limitation on Rights; No Right to Future Grants. By entering into this
Agreement and accepting the Restricted Stock Units evidenced hereby, the
Director acknowledges: (a) that the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) that the Award does not
create any contractual or other right to receive future grants of Awards; (c)
that participation in the Plan is voluntary; and (d) that the future value of
the Common Stock is unknown and cannot be predicted with certainty.
(j)     Data Privacy. The Director authorizes the Company or any Affiliate of
the Company that has or lawfully obtains personal data relating to the Director
to divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent appropriate in connection
with this Agreement or the administration of the Plan.
(k)     Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Director hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Director pursuant to applicable
securities laws) regarding the Company


9



--------------------------------------------------------------------------------




and the Subsidiaries, the Plan, this Agreement and the Restricted Stock Units
via Company web site or other electronic delivery.
(l)     Claw Back or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Restricted Stock
Units granted hereunder shall be subject to any claw back policy or compensation
recovery policy or such other similar policy of the Company as are in effect
from time to time with respect to the Director.
(m)     Company Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
(n)     Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties' intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties' under this Agreement.
(o)     Further Assurances. The Director agrees to use his or her reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Director’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.
(p)     Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(q)     Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or electronic signature, each of which
shall be


10



--------------------------------------------------------------------------------




deemed to be an original and all of which together shall constitute one and the
same instrument.
[signature page follows]






11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of [May __, 2018] (the “Grant Date”).
HERTZ GLOBAL HOLDINGS, INC.
By:

Name:
Title:

DIRECTOR



By:


Address of Director:








Restricted Stock Units granted hereby:
 





12

